Citation Nr: 0434065	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, with confirmed service in Vietnam from August 1968 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses aspects of the 
veteran's claim which must be addressed prior to disposition 
of the appeal.

In this case, the veteran contends that he has post-traumatic 
stress disorder (PTSD) that is related to incidents he 
experienced during his period of military service.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  The Board notes that the veteran contends his claimed 
post-traumatic stress disorder is the result of combat, but 
his service personnel records do no confirm this combat 
status.  Therefore, the RO must attempt to verify the alleged 
stressors.  

At his personal hearing before the undersigned Veterans Law 
Judge in July 2004, the veteran testified regarding his 
stressors.  He stated that sometime in August 1968, while 
serving with the 300th MP Company in Saigon, he was sitting 
in the barracks with the other men when a soldier returned 
from guard duty and began cleaning his gun.  The gun 
discharged, shooting the soldier in the face, at which time 
the veteran states "everything went all over the place."  

The veteran further testified that during his time with the 
18th Military Police Brigade, 300th Military Police Company, 
from August 1968 to March 1969, he stood guard at the docks 
in Saigon and at the "front gates" controlling access into 
the city.  He reported these areas to be frequently hit with 
mortar fire.

Lastly, the veteran testified that sometime between October 
and December 1968, while driving a truck in a convoy from 
Saigon to Long Binh, he hit and injured a Vietnamese man on a 
motorcycle who appeared to be holding what might have been a 
weapon.  The convoy was still in Saigon, so the veteran 
alerted the Vietnamese police and filed an accident report.  
The veteran testified that he believed the family of the man 
filed a lawsuit against the U.S. government and was awarded a 
sum of money. 

There is no indication of record that an attempt has been 
made to verify these reported stressors.  

The Board also notes that although VA Outpatient Clinic 
records indicate the veteran has been treated by the 
psychiatric service, he has not undergone a VA PTSD 
examination.  If the above stressors are corroborated by 
credible supporting evidence, the veteran should be scheduled 
for an exam.

In view of the above, and in order to fully and fairly 
adjudicate the veteran's appeal, this case is remanded to the 
RO via the Appeals Management Center in Washington, D.C. for 
the following:

1.  Based on the details provided by the 
veteran in the record, specifically those 
during his July 2004 Travel Board hearing, 
the RO should prepare a summary of the 
potentially verifiable stressors reported by 
the veteran.  That is, the accidental death 
of someone in his company (300th MP CO, 
possibly 92nd MP BN, 18th MP BGDE) in August 
1968; and mortaring incidents.  This summary 
should be sent to the U.S. Armed Services 
Center for Unit Records Research (USASCURR).  
The USASCURR should be requested to provide 
any information available which might 
corroborate the veteran's alleged stressors.  

2.  If any of the stressors are corroborated, 
the veteran should be scheduled for a VA PTSD 
examination to determine the nature and 
severity of the illness.  The claims file 
should be made available to the examiner in 
conjunction with the examination and should 
be so noted in the exam report.  The RO 
should inform the examiner that only a 
stressor which has been verified may be used 
as a basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be established 
by the record was sufficient to produce post-
traumatic stress disorder, and whether there 
is a link between the current symptomatology 
and the in-service stressors found to be 
established by the record.

3.  Thereafter, the RO should readjudicate 
the claim for service connection for post-
traumatic stress disorder.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



